DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the temperature of said portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim since a temperature of said portion was not previously claimed.
Claims 2-3 are rejected as being dependent from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orr (US Publication No.: 2006/0005955).
With respect to claim 1, Orr discloses a heat exchanger (Fig. 9b) comprising more than one fluid conductor (Fig. 3a, tubes 140) and a heat source (gas heater 402 provides hot gas in chamber 360h), each of said more than one fluid conductor is configured to receive a portion of a single flow of fluid and to receive heat from said heat source for increasing the temperature of said portion of said single flow of fluid before merging all portions of the single flow of fluid (Fig. 9b shows the fluid is separated into portions between the tubes 140 and is returned back to one fluid flow via inlets and outlets at 260 and is heated via hot gas stream chamber 360h in fig. 4b), wherein said more than one fluid conductor are configured to be interleaved to form a structure of a single-sized lumen in which said heat source is disposed and said more than one fluid conductor allow a low pressure drop in said single flow of fluid and efficient heat transfer from said heat source to all portions of the single flow of fluid (Fig. 9b, the heat exchanger is capable of the intended use limitations).
With respect to claim 4, Orr discloses a heat exchanger (Fig. 9b) comprising more than one fluid conductor (Fig. 3a, tubes 140), each of said more than one fluid conductor is configured to receive a distinct flow of fluid (Fig. 9b, fluid flows into and out 
With respect to claims 2 and 5, Orr discloses the heat exchanger of claims 1 and 4 as discussed above. Orr also discloses wherein at least one of said more than one fluid conductor is a coil (Fig. 4b, heat transfer tubes 140 are coils).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US Publication No.: 2006/0005955) in view of Hapgood (US Patent No.: 4,158,438).
With respect to claims 3 and 6, Orr discloses the heat exchanger of claims 1 and 4 as discussed above. Orr also discloses a gas heater (402) but is silent to the heat source is a radial-fired burner.
Hapgood teaches the use of a radial-fired burner for a heater (Col. 2, lines 39-68). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the heat source of Orr to be a radial-fired burner as taught by Hapgood to have a high combustion rate and higher heat transfer (Col. 2, lines 39-68).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAIRE E ROJOHN III/           Primary Examiner, Art Unit 3763